Spencer, J.
delivered the opinion of the court. This, has been argued, on the special verdict,- and for a new trial, on the ground that the verdict is not warranted by the facts proved.
Several points have been made which I shall examine in the order they were raised.
The effect of the taking the money out of court by the plaintiffs’ attorney, and his explanation of the circumstances under which it was taken out, are first to be considered ; and this involves the import and meaning of the rule of this court under which the money was paid in.
When the rule was made, no doubt it was the impression of the court, as well as of the plaintiffs’ attorney, that nothing was in controversy between the parties but the premium ; and on that, the court were of opinion, interest ought not to have been demanded. The rule, however, is in the common form, and had not the plaintiffs recovered for a loss, they would have been obliged to pay all their own costs, and those of the defendants posterior to the entry of the rule ; but the court did not intend to deprive the plaintiffs of a right to go for a total loss, if they thought proper: they went on at their peril as to the costs, Had the premium been the only question, and the attorney had taken out the amount paid into court, it would haye been the act of the party and would have concluded him, The language of the rule ought not to operate against the rights of the ■ adverse party$ it is, substantially, a rule for the payment of a specific sum, and a decision that for the premium, interest should not be allowed. When, therefore, the attorney of the plaintiffs took out the money, having previously informed the defendants’ attorney that the plaintiffs meant to go for a total loss, to construe the act of receiving the money, as an affirmance of the plaintiffs’ right to the premium only, would appear to me, to be unreasonable and unjust. I am of opinion, therefore, that the taking out the money did not prejudice the plaintiffs’ right to proceed for a total loss.
*203The next objection to the verdict is, that parol proof . , . , 1 . , . 1 - r 1 was inadmissible to explain the commercial import oí tne nota bene; “ The vessel sails under a sea-letter, without a register.”
It appears to be well ascertained, that a sea-letter is, in truth, a document furnished by the custom-house, under the signature of the president of the United States, and the secretary of state ; and that the paper which the plaintiffs had on board when the vessel sailed, was a certificate of American ownership, under the signature of the collector of the customs. It is not denied that this nota bene was a warranty, and that if the vessel had not what, in judgment of law, is a sea-letter, then the warranty being broken, the policy is rendered void.
The parol proof goes to shew, that in the year 1798, in commonparlance, the certificate of ownership was a sea-letter ; but that the difference between them was understood by most merchants. To the effect of this proof the defendants^object, because, it is an attempt to explain away the meaning of words that have a precise and legal import. i
The usage of trade is, certainly, very properly resorted to in a variety of cases, in commercial questions ; but in a case situated like the present, in my opinion the parol proof offered, ought not to have been admitted, or if admitted, the jury should have been charged not to regard it.
It is of the first importance in all cases of contracts, to ascertain the sense and meaning of the parties to the contract. When they reduce their agreement to writing, they are bound by the legal import of the terms they employ to express their meaning ; otherwise, one party might allege that he had one conception of the purport of the contract, and the other might insist on a different conception. When this contract was entered into, such papers were known, as a sea-letter, and a certificate of ownership; their difference was well understood by merchants, and it appears, that they generally considered a certificate of ownership not to be, properly speaking, a sea-letter. It *204does not appear that the defendants had such a conception, or fell into the error of considering the one of these papers, as the other. It would, in my apprehension, be a departure from all rules of law, to admit an understanding or error of this kind to prevail, against the certain, the known and legal import of the word's. Though in commercial questions, I would pay every attention to the usage of a particular trade, when necessary to give effect to the intention of parties, I never can consent to explain away the clear and unequivocal language of this warranty, not in the least ambiguous, because, some merchants may have perverted thé meaning of the term sea-letter, well known in our laws, and specially provided for in our treaties.
From the terms of the special verdict, it appears to me that there must be a new'trial. It states that the vessel insured sailed under a sea-letter, according to the terms of the policy, and the true intent and meaning of the parties 5 and that the sea-letter proper was not intended by the policy, or the parties, to be on board, and that the same was not required to be on board, according to the commercial importof the terms. These facts are founded on the parol proof I have taken notice of, and that proof by no means justifies the assertion in the verdict, that the vessel sailed under a sea-letter according to the terms of the policy, and the true intent and meaning of the parties. On the ground, therefore, that parol proof was admitted to explain terms perfectly understood, and to give them a sense different from their legal import, a new trial must be granted, with costs to abide the event of the suit.
New trial granted.